








[redactedjenkonlicense_image6.gif]


SOFTWARE LICENSE AGREEMENT

--------------------------------------------------------------------------------



The following document constitutes a Software License Agreement (together with
its appendices, the “Agreement”), which is entered into as of September 28, 2012
(“Effective Date”) by and between:


JIA, Inc., a corporation organized and existing under the laws of the State of
Washington, United States of America, located at 203 SE Park Plaza Drive, Suite
250, Vancouver, Washington, 98684, hereinafter referred to as “JIA”, and


LifeVantage Corporation, a corporation organized and existing under the laws of
the State of Utah , located at 9815 S. Monroe Street, Suite 100, Sandy, UT 84070
, hereinafter referred to as “Licensee”.




1.
DEFINITIONS



"Affiliate" means, with respect to either Party, any other person directly or
indirectly controlling, controlled by or under common control with that Party. 
The term "control" means the beneficial ownership of 51% or more of the voting
equity securities or other equivalent voting interests of the relevant person
together with the power to direct or cause the direction of the management,
policies and/or affairs of that person.


"Confidential Information" shall have the meaning as specified in the
Confidentiality Agreement attached hereto as Appendix B.


"Licensed Software” means particular program(s) selected by the Licensee as
described in the Software section of the Order Form, represented in Appendix A.


“Operational Entity” LifeVantage Corporation is the business unit that will be
utilizing the Licensed Software.


"User" means Licensee’s employees and independent sales representatives using
the Licensed Software.




2.
GRANT OF LICENSE



JIA hereby grants and Licensee hereby accepts a nonexclusive, nontransferable
license to use the Licensed Software, for use by Licensee, as described on the
Order Form as defined in Appendix A in accordance with the terms set forth in
this Agreement. JIA reserves all rights not expressly granted to Licensee.


3.
LICENSE FEES



Licensee shall pay the fees for the Licensed Software as described on the Order
Form. Any late payment according to the terms set forth in the Order Form shall
be subject to a late payment charge of one and one half percent (1 1/2%) per
month, or the maximum allowed by law, whichever is less, on the past due
balance, commencing with the payment's due date. The license fees stated herein
are for the Licensed Software only and are exclusive of all taxes, duties, and



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
1
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










other governmental charges. The Licensee agrees to pay any and all taxes,
duties, and other governmental charges on the Licensed Software however
designated or levied.




4.
USE RESTRICTIONS


Licensee's right to use the Licensed Software is limited to use by Licensee's
employees for Licensee's own internal business purposes, which shall not compete
or conflict with the interest of JIA. This License allows use of the Licensed
Software for a single Operational Entity as defined in Section 1. Licensee shall
not have the right to sublicense the Licensed Software or to otherwise allow the
use of the Software by any other person, including it’s affiliates, or third
party entity without JIA's prior written consent.


Upon JIA’s request, Licensee will immediately provide written disclosure of all
users, Affiliates, businesses or other entities accessing the Licensed Software.
Licensee agrees to not attempt to exceed in any manner the type or quantity of
users allowed to access the Licensed Software defined in the Order Form. Should
Licensee require additional users or Affiliates to have access to the Licensed
Software, Licensee agrees to contact JIA and satisfy any applicable commercial
conditions prior to additional usage.




5.
COPY RESTRICTIONS



Licensee shall not: (a) copy the Licensed Software except as required for use as
provided in this Agreement and for archival storage to assure against loss, and
then only if Licensee reproduces and includes JIA’s copyright notice and other
proprietary notices on each copy; (b) alter, remove, distort or otherwise
disturb any copyright, patent, trademark or other proprietary rights notices on
the Licensed Software or any other materials that JIA provides under this
Agreement; (c) modify the Licensed Software (notwithstanding Section 6) or any
Confidential Information without JIA’s prior written consent; or (d) reverse
engineer, decompile or disassemble the Licensed Software or any Confidential
Information except to the extent applicable law allows Licensee to do so to
create interfaces or any other purpose required by law, and then only if
Licensee gives JIA prior written notice and the opportunity to submit a proposal
to Licensee for any interfaces or other purposes required by law.




6.
OWNERSHIP



JIA shall own all changes and/or modifications made by JIA (JIA owned
modifications) or Licensee to the Licensed Software. Without limiting the
preceding, Licensee, on its own behalf, (a) acknowledges and agrees that JIA
shall be considered the author for copyright purposes of all copyrightable
material contained in JIA owned modifications and JIA owned materials, and (b)
acknowledges JIA’s authorship and/or ownership of all intellectual property and
proprietary rights with respect to the Licensed Software, including without
limitation, all copyright, trademark, patent, service mark, logo, Confidential
Information of JIA or trade secret rights, and (c) disclaims any and all such
interests. For good and valuable consideration, including the license rights
granted to Licensee under this Agreement, Licensee irrevocably assigns to JIA
all right, title and interest in and to all changes, modifications and/or
enhancements made by or on behalf of Licensee before or after the date of this
Agreement, as and when created, including without limitation, all copyrights,
patent rights, trademark rights, and trade secret rights therein. Upon
Licensee’s request, Licensee will execute and deliver to JIA any documentation
reasonably requested by JIA to reflect that assignment. Rights granted by JIA to
Licensee under this Agreement shall in no manner affect exclusive ownership by
JIA of the Licensed Software. JIA shall have the right to retain, obtain, and
hold in its own name all copyrights, registrations, and similar protection which
may be available with respect to the Licensed Software. Licensee will assist
JIA, at JIA’s expense, to perfect the ownership of such rights in JIA, and to
that end Licensee shall require all employees, independent contractors and
consultants to disclose all such JIA owned modifications and JIA owned materials
to Licensee and JIA. Licensee shall require those employees and independent
contractors either to assign any and all rights therein to JIA, as and when
created. Licensee warrants to have executed a written assignment of those rights
to JIA and that Licensee will not in any way contest JIA’s ownership of those
rights. No right, license or other right is granted to Licensee, expressly or by
implication, estoppel or otherwise, with respect to any proprietary information
or patent, copyright,



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
2
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










trade secret or other intellectual property right owned or controlled by JIA
except as expressly provided in this Agreement. JIA does not own Licensee’s
Confidential Information and will either return or destroy it upon termination
of this Agreement, upon request. Reverse engineering, decompilation or any other
source code derivations of any object code and Confidential Information by
Licensee are expressly prohibited


7.
TERM AND TERMINATION



The term of Licensee's license under this Agreement shall commence upon the
Effective Date and shall remain in force so long as Licensee is not in default
under this Agreement. In the event of a breach of Sections 4, 5 or 6 above, or
Sections 9, 10, 14, or Confidentiality Agreement below, this Agreement will
terminate immediately without notice or an opportunity to cure. In the event
that Licensee defaults under any other section of this Agreement and that
default is not cured within thirty (30) days following written notice from JIA,
Licensee's rights hereunder shall terminate. Upon termination of this Agreement
for any reason, Licensee will (a) delete and destroy or return to JIA the
original and all copies of the Licensed Software and not to retain any copies of
the Licensed Software; and (b) within 30 days of termination, will certify in
writing that Licensee has complied with the terms of this paragraph.




8.
WARRANTY DISCLAIMER



Licensee acknowledges and agrees that it has been provided with ample
opportunity to evaluate the suitability of the Licensed Software for Licensee's
needs. Licensee shall look to the services offered by JIA pursuant to its
maintenance program under a separate agreement as the exclusive remedy with
respect to any errors in or problems with the Licensed Software. JIA DISCLAIMS
ALL EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO THE LICENSED SOFTWARE,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY AND OF FITNESS
FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL JIA BE LIABLE FOR INDIRECT, SPECIAL
OR CONSEQUENTIAL DAMAGES OF ANY NATURE WHATSOEVER OR FOR ANY LOST PROFITS, LOST
OF USE OR COST OF CURE. JIA'S LIABILITY SHALL IN NO EVENT EXCEED THE LIMITATION
OF LIABILITY IDENTIFIED IN THE SOFTWARE SERVICES AGREEMENT EXECUTED BETWEEN THE
LICENSEE AND JIA .




9.
TRADE SECRETS & CONFIDENTIALITY



Without limiting JIA’s intellectual property rights, Licensee acknowledges and
agrees, on its own behalf: (a) that the Licensed Software and the source code
for the Licensed Software (the “Source Code”) are JIA’s valuable trade secret;
(b) that the Licensed Software is the fundamental product offered by JIA and any
unapproved release of the Licensed Software, the Source Code or any of JIA’s
other Confidential Information will be materially damaging to JIA; (c) that
Licensee and the Users will exercise great care to protect the Licensed Software
and the Source Code and JIA’s other Confidential Information from being viewed
or accessed by an unauthorized individual or entity; (d) that Licensee shall
keep the Source Code and JIA’s other Confidential Information at a location
designated that will support Licensee’s obligations of Confidentiality; and (e)
not to allow anyone but the Users to access or use the Licensed Software, the
Source Code or any of JIA’s other Confidential Information. Without limiting the
preceding, Licensee will ensure that except for Licensee and the Users, none of
Licensee’s other Affiliates, access or use the Licensed Software, the Source
Code or any of JIA’s other Confidential Information.


Each Party will promptly inform the other Party of any improper access or breach
of its confidentiality obligations, and cooperate in all respects in protecting
the disclosing Party’s interests in and to Confidential Information. Nothing in
this Agreement may be construed to affect the intellectual and proprietary
rights of either Party or Licensee in and to its Confidential Information,
including as modified by JIA or Licensee with or without permission.
    
This section, and the Confidentiality Agreement in Appendix B,shall survive the
termination of this Agreement for any and all reasons. Upon termination of this
Agreement, both Parties agree to return to the other Party all written
materials, software, hardware, lists, and other information that contains
Confidential Information of the disclosing Party upon request.



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
3
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------












10.
MODIFICATIONS; SOURCE CODE



Licensee is not authorized to access or alter Source Code of the Licensed
Software in any manner unless a source code license to the Licensed Software has
been purchased from JIA. If Licensee obtains access to any Source Code, whether
from JIA or otherwise, Licensee shall treat that Source Code as Confidential
Information constituting a trade secret of JIA, subject to the restrictions set
forth in Sections 4, 5, 6, 9 and the Confidentiality Agreement of this Software
License Agreement.


If Licensee purchases a Source Code license from JIA, Licensee is not authorized
to grant access to the Source Code of the Licensed Software to any consultant,
contractor, agent or third-party of any kind unless such access has been
authorized by JIA in writing. JIA may, among other factors, condition the grant
of access to the Source Code to the proposed recipient’s execution and delivery
to JIA of a non-disclosure and confidentiality agreement in form and content
satisfactory to JIA in its sole discretion. Any breach of these terms will be
considered a violation by Customer and Licensee of the conditions set forth in
Sections 4, 5, 6 and 9 of this Agreement and the Confidentiality Agreement set
forth in Appendix B of this Agreement.


Any modifications made to the Source Code and Licensed Software at the request
of Licensee, whether made by JIA, Licensee or an employee, agent or
representative of Licensee under the Source Code license, shall be for
Licensee's own internal use only, shall be considered part of the Licensed
Software, shall be owned by JIA, and shall be subject to the restrictions on the
Source Code and Licensed Software, as applicable, provided for in this
Agreement.




11.
ACCEPTANCE



JIA shall install the current general release version of Licensed Software on
servers accessible to the Licensee. The Licensed Software shall be considered to
have been successfully installed and accepted by the Licensee when the Licensee
is able to successfully login to the Licensed Software located upon the servers
designated by the Licensee. All payments made by Licensee for the Licensed
Software under this Agreement are fully earned and non-refundable.




12.
INDEMNITY BY JIA



JIA agrees to indemnify Licensee, as limited by this paragraph and paragraph 8
of the Agreement, with respect to any suit, claim or proceeding brought by a
third party against Licensee alleging that Licensee's use of the Licensed
Software constitutes an infringement of any valid United States patent or
copyright. JIA agrees to defend Licensee against any such claims and to pay
litigation costs, reasonable attorney's fees, and damages awarded by a court of
competent jurisdiction to that third party if, and only if, Licensee promptly
gives notice to JIA of any such suit, claim or proceeding, tenders sole control
of such suit, claim or proceeding to JIA, and cooperates with JIA in the defense
or settlement of such suit, claim or proceeding.






If a claim or allegation is made, or in either Party's judgment is likely to
arise, JIA may, at JIA's option:


(i)
procure for Licensee the right to continue using the Licensed Software;



(ii)
replace or modify the Licensed Software so that Licensee's use is not subject to
any such claim or allegation; or



(iii)
accept return of the Licensed Software to JIA, and in the event of such return,
refund the license fee paid for the Licensed Software, less a discount for
Licensee’s past beneficial use.






[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
4
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










Upon JIA’s satisfaction of any of the preceding options, JIA shall have no
further liability or obligations arising from any claim of patent or copyright
infringement under this Agreement or otherwise.


JIA's indemnity obligations shall not apply to claims to the extent that they
arise from any modification or alteration of Licensed Software by anyone other
than JIA.




13.
KEY FILES



Licensee acknowledges that the Licensed Software may contain Key Files which are
a form of disabling code. For the purposes of this section, "disabling code"
means computer code which interferes with the normal operation of the Licensed
Software in order to prevent unauthorized use of the Licensed Software.




14.
GENERAL PROVISIONS



All notices, requests and demands to or upon the respective Parties shall be in
writing to:


To Licensee:                 To:
LifeVantage Corporation
JIA, Inc.
9815 S. Monroe Street, Suite 100,
Sandy, UT 84070
203 SE Park Plaza Dr, Suite 250
 
Vancouver, WA 98684
Attn: Bob Cutler
Attn: Accounting Department





Neither Party shall be liable for any failure or delay in its performance under
this Agreement, except for payment of invoices, due to causes, including, but
not limited to, acts of God, acts of civil or military authority, fires,
epidemics, floods, earthquakes, riots, wars, sabotage, labor shortages or labor
disputes, and governmental actions, which are beyond reasonable control. Any
delay incurred as a result of such causes shall extend the term of this
Agreement for a period equal to the duration of the cause.


14.1.
Announcement

JIA and Licensee may acknowledge, announce, or in similar fashion reveal the
existence of their business relationship provided such announcement does not
infringe upon either the Confidential Information of the other Party or Licensee
or does not provide in any detail the specific rates, terms, and conditions
found within this Agreement. Additionally, each Party may place the logo of and
a link to the other Party or Licensee on its Web page and tradeshow booth.








14.2.
Assignment

This Agreement is assignable by JIA upon written notice to Licensee. This
Agreement is not assignable by Licensee without written consent of JIA. In the
event of assignment, the promises and covenants herein contained shall continue
to be binding upon the original parties.


14.3.
Invalid Provisions

If any provision of this Agreement is invalid or unenforceable, then the
remainder of this Agreement shall not be affected thereby.


14.4.
Entire Agreement; Amendments




[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
5
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










This Agreement supersedes all prior agreements, letters of intent, negotiations,
representations and proposals, written or oral, requests for proposals, or
previous discussions of the Parties. There have been no other promises or
inducements, oral or written, given by any Party to the other to enter into this
Agreement. The Parties agree that this Agreement or any term or provision
thereof shall not be modified in any manner whatsoever without the written
authorization of both Parties hereto and signed by both an authorized
representative of Licensee and by an authorized representative of JIA.


14.5.
Governing Laws

This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington. Jurisdiction and Venue for any dispute regarding this
Agreement will be based in Clark County, Washington.


14.6.
Arbitration

Licensee and JIA agree that any controversy or disputes arising out of this
Agreement, or the breach thereof, will be resolved as described in this Section.
The Parties will endeavor to settle such dispute amicably. If the Parties, and
if applicable, Licensee, shall fail to settle any dispute, such dispute shall be
finally settled by binding arbitration conducted in Clark County, Washington.
All arbitration shall be in accordance with the then existing Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the competent jurisdiction to obtain temporary relief pending
resolution of the dispute through arbitration. The Parties hereby agree that
service of any notices in the course of such arbitration at their respective
addresses as provided for in this Agreement shall be valid and sufficient. The
non-prevailing Party shall pay all costs and expenses incurred by the prevailing
Party.


14.7.
Attorney Fees

The prevailing Party in any arbitration or lawsuit concerning this Agreement or
any matter related thereto shall be entitled to any award of reasonable attorney
fees and costs from the other, including fees incurred through trial, appeal or
in bankruptcy proceedings.


14.8.
Authority

Each individual signing this Agreement warrants that he or she is authorized to,
and by his or her signature does intend to, bind the entity or person for which
he or she purports to act.


14.9.
Equitable Relief

Because Licensee will have access to and become acquainted with Confidential
information of JIA, the unauthorized use or disclosure of which would cause
irreparable harm and significant injury which may be difficult to ascertain and
which may not be compensable by damages alone, each Party agrees that the other
Party will have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights and remedies that each Party may have for the other Party’s
breach of this Agreement.


14.10.
Inspection

JIA have the right to inspect, from time to time, the Licensed Software, the
Licensed Software database, User profiles, User count or other applicable
criteria to ensure compliance to this Agreement at JIA’s discretion. JIA shall
treat such information as Confidential.






14.11.
Hiring of JIA Personnel

JIA has invested significant time and resources in the selection, training,
education and development of each JIA employee. Licensee, on its own behalf,
acknowledges and agrees that significant harm and damage would result to JIA in
the event JIA’s employee was to terminate employment with JIA to work for
Licensee, whether as an employee or as an independent contractor.





[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
6
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










14.11.1.
Licensee will not directly or indirectly through any other person enter into any
discussion about employment, engagement or compensation in any form whatsoever,
or the possibility of the same including offers of employment, engagement,
compensation, or other arrangements of forming a business relationship directly
with any employee of JIA unless express written permission has been granted by
JIA in advance. The Parties hereto do hereby acknowledge that JIA would suffer
significant damage in the event that an employee of JIA were to become employed
in any way by Licensee within [***] of the employees termination from JIA.



14.11.2.
The Parties further agree that it would be difficult to ascertain with any
degree of certainty the amount of damages which would be sustained by JIA. In
light of the foregoing, the Parties hereto do hereby agree that in the event an
employee of JIA does become so employed by Licensee within the time period set
forth herein, Licensee shall pay to JIA as liquidated damages, and not as a
penalty, an amount equal to [***] of the employee’s last salary at JIA, which
sum shall be compensation to JIA for the inconvenience, disruption, recruitment,
training, education and development of the replacement employee. Licensee shall
pay that amount to JIA within thirty (30) days of the date on which the former
employee of JIA commences work or services with or for Licensee.



14.12.
Severability

If for any reason a court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be void, invalid, or unenforceable, that
provision of the Agreement shall be enforced to the maximum extent permissible
so as to affect the intent of the Parties, and the remainder of this Agreement
shall continue in full force and effect.


14.13.
Survival

The provisions set forth in the following Sections and Subsections of this
Agreement will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled: “Use Restrictions”, “Copy Restrictions”,
“Ownership”, “Warranty Disclaimer”, “Trade Secrets & Confidentiality”,
“Modifications; Source Code” and “General Provisions”.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
7
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement effective as identified below.     








Accepted by:
JIA, Inc.
LifeVantage Corporation


Name :
(Please Print)


J. Robert Cavitt
Douglas C. Robinson


Name :
(Signature)
/s/ J. Robert Cavitt
/s/ Douglas C. Robinson




Title:


President & CEO
President & CEO




Date:
October 1, 2012
September 28, 2012































REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission


JIA, Inc. Confidential & Proprietary Information
8
LifeVantage Corporation – Software License Agreement
 




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

APPENDIX A

--------------------------------------------------------------------------------



JIA, Inc. Order Form
203 SE Park Plaza Drive, Suite 250
Vancouver, WA USA 98684




Presented To: 

                                             
                                      Date: September 28, 2012
 
LifeVantage Corporation
10813 S. River Front Parkway, Suite 500
South Jordan, UT 84095
 
 




 
 



Licensed Software
Amount (USD)
j6® System License Fee
[***]


License allows for:
A single Production copy of the software
Unlimited number of Users may use the Licensed Software
Unlimited number of Countries may be configured within the single Production
copy of the Licensed Software
License for use by the direct selling operations of LifeVantage Corporation
$[***].00
([***].00)
$[***].00
Employee Portal v7.5 or greater
Major Standard Features Include:
Plan Builder:
Supports multiple, concurrent compensation & incentive plans & [***]
Graphical User Interface To Create Compensation Plans, Contests/Promotion Plans,
& Reporting Metrics (Key Operating Indicators)
Define each Plan's rules for Qualifications
Define each Plan's rules for Earnings or Point calculations
Control Plan Parameters (percentages, fixed payouts or values )
[***]
[***]
 


[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




Copy Existing Plans
Add New Plans And [***]
View Historical Plan Rules
Automatically archives the Genealogy and Transactions for each plan and period


Major Standard Features continued:


Earnings Module:
Multiple Titles & Title Groups
Allows organizing of titles and ranks within specific categories (groups)
defined by the user.
Define Earning Categories for auditing and analysis reporting
Multiple Volume Types
Track, count or calculate different transaction types or events (i.e. orders,
sales by SKU, enrollment activity, customers, event registrations) that are
transmitted into the j6 database
Multiple Calendars/Periods for different Plans 
Manage [***] Types and [***] Rules (i.e. [***], Etc.)
Manage Multiple Account Classes Which Categorize Account Types (i.e. Retail,
Distributor, Preferred Customer, Lead, Etc.)
Manage the sponsoring rules by Account Classes
 
Multi-Plan Processor:
Can provide [***] Qualifications status
Generates Plan Results and Audit reporting
Includes standard Earnings Summary Report, Audit Detail Report, Qualifications
Inquiry, Earnings Report, Downline Earnings Report and Commission Statement
Exemption Management
Earnings Adjustments
Volume Adjustments
Custom Plan Settings
Processing Workbench - Graphical Administrative Page
'At-a-glance' view of processing status for every production and model plan
Easy-to-use, icon-based plan processing
 
Genealogy Management & Customer Service
Add New Account, Inquiry and Edit
Contact Management & Inquiry by Account & Employee
Sponsor and Title Management
Account Status Management
Terminate, Class Change And Reinstate With Or Without Downline
First Level Change Inquiry
Web Profile Management
Graphical Genealogy
Tree View Genealogy
Performance [***]
[***]
Viewing the Distributor view of the [***] page within the Employee Portal.
 
Sales Order Management:
Order Entry
Product 'fast entry' and 'browse' options in Employee and Distributor Portals
Browse / Add to Cart in PWS
Support for pending orders
 
Multiple Order Types
Distributor, Customer, Preferred Customer
Redemption
Autoship
Event/Party
 


[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




Inventory Setup
Define SKU information
Warehouse location
Stock Master (assign inventory to warehouses, define starting quantities)
Optionally, track Starting Qty, Reserved Qty, Available Qty in j6
Optionally, import quantities from 3rd party WMS (requires integration)
 
Product Information Setup
Single product assigned to one or more countries
Optionally, separate products per country
Support for Individual, Pack, and Service type products
Support for multiple price types ([***])
Support for multiple volumes ([***])
Support for Cart Views and Product Content (browsing)
Support for Product Categories (browsing)
 
Database & Change Auditing


Systems Integration Tool Kit (API & Web Services Suite)


Communication Module
Message Trigger Setup
Allows users to create Triggers from the [***] and [***] flows such as [***],
and [***]
Users can identify method of delivery ([***], and/or [***]).
Supports Templates for [***] and [***]
Email Templates requires integration with SMTP email Server provided by Customer
SMS Templates uses associated carrier email address
Web Alerts are viewed in the j6 Distributor Portal Web Alerts are viewed in the
j6 Distributor Portal which requires a separate Software License purchase.
Administration
Audit Inquiry
Genealogy Viewer Filter and Highlight Management
Menu Administration
Content Resource Management for Language Translation Administration
 
j6 Distributor Portal - v7.5 or greater
Major Standard Features Include:
[***] Performance Success Tracker
Business Alerts & Tasks
Graphical Genealogy
Highlights & Filters
Save to List
Export to Excel
Tree View Genealogy Query
Additional Downline Reports
 
Group Status Report
Full Genealogy Report
Commission Earnings Report
With drill down into detail
Downline Earnings Report
My Profile Manager
Account Information
Banking (ACH) Account Management
Web Profile
Theme select
URL Select
My Story
My Image
Online Enrollment
 
Supports [***] Enrollment process
Customer
Preferred Customer
Distributor
Other
 
Performance Dashboard
Distributor Order Entry
Customer Orders
Supply Orders
Redemption/Loyalty/Reward orders
Sales Order Incentives
Autoship Orders
PCI Compliant
 


[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




Event Orders
Hostess Management
Guest List Manager
Invitations & Reminders
Updated by Hostess Portal
Hostess reward calculation and validation against hostess reward rules
Email Blaster and List Builder
 
j6 Personal Website - v7.5 or greater
Major Standard Features Include:
 
Multi - Theme Support
Provide themes based on Product Ranges, Opportunity, Party/Hostess, etc.
Multi - Language Support
Multi - Country & Currency Support
Retail Shopping Cart
Retail Sales Order Incentives
Product Browsing and Details
PCI Compliant
 
Retail Account Login
Account Profile Management
Order Status and History
Autoship Order Setup & Management
Redeem Loyalty Rewards
Upcoming Events (Hostess Portal)
 
Online Enrollment with Kit Order
Distributor, Retail and Preferred Customer Enrollment
Add Product to Kit Order
 
Hostess Portal
Guest List Manager
Invitations & Reminders
Guest RSVP Updates (from invitations)
Non-attending Guest Orders (e-Order) added to Event/Party totals
Hostess Coaching Content
 
Content Management Tool
Menu Administration Tool
Manage menu and Page Content Type
 
Software License Fee Total
$[***].00



Payment Terms
 
                $[***].00 due upon execution of Software License Agreement.


 
$[***].00 due upon initial installation of the standard Licensed Software at
Jenkon's hosting facility or at a location designated by LifeVantage under the
terms of this Agreement, whichever is sooner.
 
$[***].00 due [***] days after installation of the standard j6 software
 




[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

APPENDIX B

--------------------------------------------------------------------------------



Confidentiality Agreement


1.
Definition. For the purposes of this Agreement, "Confidential Information" means
proprietary information belonging to either Party, including systems,
technology, processes, project descriptions, specifications, drawings, business
plans, sales & marketing information, prices, technical data, trade secrets,
pending trademark and patent applications, computer software, training
curriculum, current and prospective clients and customers and financial and
accounting information, the source code for the Licensed Software,
documentation, technical specifications or information regarding the Licensed
Software and any object code, data, fonts and/or technology, financial terms or
information communicated by either Party to the other in furtherance of this
Agreement not generally known to the public.



2.
Identification of Confidential Information. Neither Party shall have an
obligation to specifically identify any information as to which the protection
of this Agreement is desired by any notice or other action, and each Party
agrees that all information described in Section 1 disclosed by the other Party
shall be deemed to be Confidential Information covered by this Agreement.



3.
Protection. Unless written consent is otherwise granted by the disclosing Party,
release of, access to, or use of Confidential Information disclosed by either
Party shall be restricted to those employees and officers of the receiving Party
or their respective affiliates who have a need to know the Confidential
Information and only for purposes furthering and consistent with the terms of
the Software License Agreement. The Parties shall use the same degree of care to
protect the confidentiality of the Confidential Information disclosed to each of
them as they use to protect their own Confidential Information and will not
disclose or use the Confidential Information other than in conjunction with the
terms of the Software License Agreement.



4.    Exceptions. The obligations imposed under paragraph 3, above, shall not
apply to Confidential Information:


a.    Which becomes generally available to the public through no wrongful act of
the receiving Party;


b.
Which is already lawfully in the possession of the receiving Party and not
subject to an existing agreement of confidentiality between the Parties;



c.
Which is received from a third Party without restriction and without breach of
this Agreement or other confidentiality agreement between the third Party and
the disclosing Party;



d.    Which was independently developed by the receiving Party; or


e.
To the extent necessary to release such Confidential Information in order to
comply with applicable law. In the event that the receiving Party is legally
requested or required (by oral questions, interrogatories, requests for
information and documents, subpoena, or similar process or, in the opinion of
counsel for such Party, by other statutes, regulations or laws), to disclose any
Confidential Information, the receiving Party shall promptly notify the
disclosing Party of such request or requirement so that the disclosing Party
will have adequate opportunity to seek an appropriate protective order and
monitor compliance with the terms of this Agreement. Failure of either Party to
promptly notify the other Party of such request or requirements will constitute
a breach of this Agreement.



5.
Limitations. The original and all copies of all or any part of written
Confidential Information that is disclosed under this Agreement shall be
returned by the receiving Party upon written request by the disclosing Party,.
Upon receipt of returned Confidential Information, disclosing Party shall
execute an itemized receipt if so requested by the receiving Party.



6.
Obligations. No disclosure of Confidential Information and no obligation
hereunder shall be construed to obligate any of the Parties to enter into any
further agreement or negotiation with or make any further disclosure to the
other Party hereto.



7.
Remedies. In the event of a breach of any of the foregoing provisions, the
Parties agree that the harm suffered by the injured Party would not be
compensable only by monetary damages and, accordingly, that the injured Party
shall be entitled to an injunction against such breach in addition to any other
available legal or equitable remedies.


[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------






8.
Term. This Agreement shall terminate upon the termination or expiration of the
Software License Agreement being entered into by the Parties concurrently with
this Agreement. Notwithstanding the termination of this Agreement, the Parties
obligations regarding the confidentiality of disclosed Confidential Information
shall continue as set forth in paragraph 3, above.



9.
Entire Agreement. This Agreement and Section 9 of the Software License Agreement
constitutes the entire agreement and understanding between the Parties with
respect to confidentiality of the Confidential Information and it supersedes any
and all prior or contemporaneous oral or written understandings or agreements
relating thereto. No agent, employee or representative of any Party has any
authority to bind such Party to any affirmation, representation or warranty;
and, unless such is specifically included within this Agreement, it shall not be
enforceable by another Party hereto.



10.
Notices. Any notices required by this Agreement shall be in writing and shall be
given by hand or sent by first class mail to the applicable address noted below:



LifeVantage Corporation
JIA, Inc.
9815 S. Monroe Street, Suite 100
Sandy, UT 84070
203 SE Park Plaza Dr, Suite 250
 
Vancouver, WA 98684
Attn: Bob Cutler
Attn: Accounting Department





11.
Governing Law. This Agreement is to be governed by the laws of Washington and
the Parties hereby consent to the jurisdiction of the courts sitting in Clark
County, Washington to adjudicate all disputes arising hereunder.



12.
Arbitration. BY AGREEING TO RESOLVE FUTURE DISPUTES IN ARBITRATION, THE PARTIES
ARE WAIVING THEIR RIGHT TO LITIGATE IN COURT, INCLUDING THEIR RIGHT TO A JURY
TRIAL. Any claim or controversy between or among the Parties shall be resolved
by binding arbitration in Vancouver, Washington, in accordance with the
applicable arbitration rules of the American Arbitration Association. The
arbitrator(s) shall award recovery of all attorneys' fees and costs, arbitration
administration fees and costs, and arbitrator(s)' fees. Judgment on the
arbitrator(s)' award may be entered in any court having jurisdiction thereof.
This Section does not limit the right of any Party to exercise the remedies
provided in Section 7.



13.
Authority. Each individual signing this Agreement warrants that he or she is
authorized to, and by his or her signature does intend to, bind the entity or
person for which he or she purports to act.









Accepted by:
JIA, Inc.
LifeVantage Corporation


Name :
(Please Print)


J. Robert Cavitt
Douglas C. Robinson


Name :
(Signature)
/s/ J. Robert Cavitt
/s/ Douglas C. Robinson




Title:


President & CEO
President & CEO




Date:
October 1, 2012
September 28, 2012




[***] Confidential portions of this document denoted by [***] have been redacted
and filed separately with the Securities and Exchange Commission